internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-152677-02 cc ita b05 area director field compliance sb_se taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer llc1 llc2 counsel fc fca fcb dollar_figurex dollar_figurey dollar_figurez dollar_figureu tax_year tax_year x percent y percent issues whether taxpayer’s claimed loss on the disposition of fc is disallowed on the grounds that taxpayer improperly determined basis in the fc whether the sec_6662 accuracy-related_penalty can be asserted against taxpayer if the loss is disallowed conclusions taxpayer’s claimed loss on the disposition of fc is disallowed because basis in the fc was limited to its fair_market_value when acquired taxpayer did not have substantial_authority for the tax treatment of the loss and therefore the accuracy-related_penalty can be asserted against taxpayer facts taxpayer is a member of llc1 llc1 purchased some fca from llc2 llc2 had borrowed fcb from a lender group according to an opinion letter from counsel the terms of this loan provided for payment of principal at the end of years with interest payable annually in arrears the interest rate was to be reset annually by the lender group if llc2 did not accept a reset rate the debt was to be prepaid the counsel opinion characterizes llc1’s purchase of the fca as the creation of a synthetic zero coupon foreign_currency debt_instrument the opinion refers to the fact that llc1 purchased the present_value of the fcb due at the end of years ie fcb and assumed the obligation to pay the full principal_amount ie fca llc1 assumed joint_and_several_liability for payment of the loan in addition both llc2 and llc1 were required to pledge collateral that was required to total the full amount of principal and interest owed to the lender group llc1’s portion of this collateral was the fc equivalent of approximately dollar_figureu between llc1 and llc2 it was agreed that llc1 would be responsible for payment of principal to the extent principal was not repaid with collateral llc2 agreed to make required_interest payments llc1 disposed of the fca as a result of membership in llc1 taxpayer’s share of the amount_realized on this disposition was approximately dollar_figurey however taxpayer’s share of the claimed basis in the fca was approximately dollar_figurez based on the u s dollar equivalent of the entire principal_amount of the fcb loan taxpayer thus reported a loss of approximately dollar_figurex on his tax_return approximately one year after the fcb loan was made it was repaid with collateral that had been pledged by both llc2 this memorandum assumes without having determined that the loan to llc2 represented genuine debt and that the sale of fc to llc1 in fact and in substance occurred this transaction is commonly known as known as a custom adjustable rate debt card transaction and is similar to transactions recently addressed by the service in notice_2002_21 2002_14_irb_730 the exact manner of disposition is not clear however the realization event could have been conversion of the fc to u s dollars and llc1 taxpayer received a legal opinion from counsel stating that it was more_likely_than_not that for federal_income_tax purposes llc1 could claim basis equal to the full amount of the assumed debt law and analysis issue sec_1012 of the internal_revenue_code code provides that the basis_of_property is equal to the cost of that property sec_1_1012-1 of the income_tax regulations defines cost to mean the amount_paid for the property in cash or other_property under general tax law principles the amount_paid for property generally includes the amount of the seller’s liabilities assumed by the buyer 70_f2d_446 3d cir basis of purchased plant includes debt assumed by taxpayer 86_fsupp_366 s d n y basis of purchased plant includes assumed lease obligation the inclusion of liabilities in basis by a buyer however is predicated on the assumption that the liabilities will be paid in full by the buyer see 461_us_300 1983_1_cb_120 while there can be no argument that the cost_basis of property includes the amount of assumed_liabilities it appears equally clear that one dollar of debt should result in no more than one dollar of basis accordingly in the case of joint_and_several_liability and co-ownership_of_property an allocation of debt for purposes of basis is necessary to avoid multiple basis thus 90_tc_206 aff’d 875_f2d_420 4th cir illustrates the principle that one dollar of debt should produce no more than one dollar of basis in that case the tax_court refused to give s_corporation shareholders additional basis in their stock as the result of guarantees of a loan made to the s_corporation in a concurring opinion judge williams pointed out that if each of the shareholders was allowed to recast the loan as one to the shareholder followed by a capital_contribution to the s_corporation each shareholder’s basis would be increased by the full amount of the loan which would result in multiplication of basis id pincite counsel’s opinion cites hovis v commissioner tcmemo_1995_60 for the proposition that each co-obligor is liable for the full amount of a recourse obligation however the case does not foreclose allocating debt for various tax purposes to the contrary in that case taxpayers were not permitted to deduct more than their pro_rata share of a joint obligation incurred to finance the unsuccessful start-up of a bank although estate of leavitt involved a shareholder guarantee of a loan to an s_corporation the principle it expresses that debt should not produce multiple basis is equally applicable in the context of this transaction consequently once it has been determined that basis stemming from the fcb loan in this case must be allocated between llc2 and llc1 -- the joint_and_several obligors - it becomes necessary to determine the method for making the allocation in the absence of direct authority a supportable method of allocating basis looks to the amount of the total debt that each co-obligor can be expected to pay this approach has been used to determine the portion of a mortgage that a co-obligor can treat as a cost of acquiring a replacement residence for purposes of sec_1034 for instance in snowa v commissioner tcmemo_1995_336 rev’d 123_f3d_190 4th cir the taxpayer had shared a former residence with one spouse but purchased a replacement residence with another spouse sec_1034 permitted deferral of gain recognition on the sale of one residence to the extent proceeds were used to purchase a second residence for this purpose sec_1034 allowed a taxpayer to elect to treat as a cost of the second residence any consideration supplied by either the taxpayer or her spouse the tax_court concluded that this relief provision was not applicable because the old and new residences were shared with different spouses because sec_1034 did not apply the taxpayer’s cost of the new residence included only consideration she supplied including only her share of the mortgage debt incurred to purchase the new residence petitioner argues however that the entire amount of the mortgage should be included in her cost because the lender could require her to pay the full amount of the debt taxpayer’s argument in this transaction petitioner fails to recognize that although the lender could enforce the obligation against one of the joint_and_several debtors in such event the debtor who pays the debt would have the right to seek contribution from the nonpaying debtor ria tc memo big_number pincite emphasis supplied the appellate court reversed the tax_court and allowed the taxpayer to defer her gain because it found that sec_1034 did not require that the old and new residences be shared with the same spouse thus the relief provision applied and the taxpayer could consider as her cost of the second residence all consideration supplied by herself and her new spouse including the entire amount of the mortgage snowa suggests that absent a statutory override co-obligors who jointly own property must allocate debt used to acquire the property when they determine their respective costs other cases have limited the portion of an assumed indebtedness that may be taken into account for federal_income_tax purposes for example where two or more persons are liable on the same indebtedness or hold separate properties subject_to the same indebtedness the amount taken into account for federal_income_tax purposes by each person generally is based on all the facts and circumstances including the economic realities of the situation and the parties’ expectations as to how the liabilities will be paid see maher v united_states no w d mo property was not in substance subject_to liability where lender was not actually relying on property as collateral 469_f2d_225 8th cir corporation’s assumption of primary liability on shareholder’s indebtedness becomes taxable dividend only as corporation makes payments as promised in this case llc1 is responsible for the principal balance of the loan only to the extent that it has not been satisfied from collateral thus the collateral is the primary and expected source of repayment at the inception of the transaction llc2 supplied x percent of the collateral while llc1’s share of the collateral is some y percent fca in addition in appropriate cases courts have rejected attempts to assign an inflated basis to property and have limited the basis_of_property to its fair_market_value for example the basis_of_property acquired with the issuance or assumption of recourse indebtedness has been limited to the acquired property’s fair_market_value where a transaction is not conducted at arm’s-length by two economically self- interested parties or where a transaction is based upon ‘peculiar circumstances’ which influence the purchaser to agree to a price in excess of the property’s fair_market_value 77_tc_1326 citing 58_tc_757 webber v commissioner tcmemo_1983_633 aff’d 790_f2d_1463 9th cir see also 42_bta_698 aff’d 120_f2d_12 8th cir the general_rule that the price paid is the basis for determining gain_or_loss on future disposition presupposes a normal business transaction the concept of limiting basis from debt to the fair_market_value of the property acquired also is found in case law concerning nonrecourse debt the effect of nonrecourse debt on basis was considered by united_states supreme court in 331_us_1 where the court held that a taxpayer’s basis in inherited property was its fair_market_value on the date of decedent’s death and was not reduced by the amount of nonrecourse debt that encumbered the property the court also held that upon disposition of the property the amount_realized included the amount of the debt debt for which there is joint_and_several_liability has been allocated between co-obligors for other federal_income_tax purposes with allocation based on who bears ultimate responsibility for the debt for instance among joint_and_several obligors interest deductions are available to those debtors that pay the interest in 453_fsupp_845 n d cal two co-obligors both made payments on a debt the court held that the taxpayer making interest payments could deduct the interest for this purpose payments by the two co-obligors were considered as being applied first to accrued interest and then to principal because there was no agreement with the creditor that ordinarily would have required a different allocation in 461_us_300 the taxpayer challenged the second crane holding which treated the nonrecourse debt as part of the amount_realized upon disposition of the encumbered property the taxpayer argued that this rule should not apply when the amount of debt exceeds the fair_market_value of the property the court rejected this argument and noted that the taxpayer had included the debt in basis for depreciation purposes and had based upon a repayment expectation failed to include the loan proceeds in income upon receipt a taxpayer must account for the proceeds of obligations he has received tax-free and included in basis id pincite tufts however does not foreclose an inquiry into whether the amount of nonrecourse debt so unreasonably exceeds the fair_market_value of encumbered property that repayment is unlikely this is explained in 748_f2d_908 4th cir we see nothing in tufts to alter the well-established rules that a taxpayer may not inflate his depreciation_deductions as did taxpayers here by including in his basis for depreciation nonrecourse debt when that debt so far exceeds actual value at the time that it is incurred that there is no economic incentive to pay it in reaching these conclusions we note that while tufts did state that crane also stands for the broader proposition that a nonrecourse loan should be treated as a true loan u s pincite it emphasized that crane was predicated on the assumption that the mortgage will be repaid in full id pincite and that the original inclusion of the amount of the mortgage in basis rested on the assumption that the mortgagor incurred an obligation to repay id this crucial assumption is lacking in our case since the value of the property failed to approach the amount of prior liens and the face_amount of the nonrecourse obligations to rca taxpayers had no economic incentive to repay the obligations at issue here id pincite in regents park partners v commissioner ria tc memo big_number the court limited a partnership’s basis in property to the property’s fair_market_value the court noted that one rationale for disregarding the nonrecourse debt in its entirety from basis is the theory that a taxpayer in such circumstances lacks incentive to pay the debt t he purported purchaser had no incentive to pay off the nonrecourse note because by abandoning the transaction the taxpayer can lose no more than a mere chance to acquire an equity in the future should the value of the acquired property increase estate of franklin v commissioner supra pincite ria tc memo big_number pincite the court also cites 863_f2d_263 3d cir as authority for a more limited approach that in lieu of disregarding debt in its entirety limits basis to the fair_market_value of the encumbered property without resolving the issue of whether excessive nonrecourse debt should be disregarded in its entirety or only in part the court in regents park did find that under the circumstances of that case the debt was to be renegotiated bore below-market interest etc a partnership did have an incentive to continue to make payments so that it was appropriate to grant basis but only to the extent of the encumbered property’s fair_market_value id pincite3 the underlying rationale of these cases that a taxpayer acquires basis as the result of debt only when the circumstances indicate that the taxpayer will pay the debt is very relevant to this transaction the amount that llc1 was likely to pay is much less than fcb and its claim to basis premised on payment of this amount is unreasonable based in large part on many of the above authorities the service in notice_2002_ 2002_14_irb_730 announced its position with respect to the basis_of_property acquired by taxpayers in transactions substantially_similar to the transaction at issue here notice_2002_21 concludes that losses purportedly resulting from such transactions are not allowable to the extent the taxpayer derives a tax_benefit that is attributable to a basis in excess of the fair_market_value of the assets that are the subject of the conveyance in addition the service announced that it may impose penalties including the accuracy-related_penalty under sec_6662 of the code on participants in such transactions in this case llc1 assumed joint_and_several_liability for the fcb loan when it acquired fca from llc2 citing this fact llc1 claims basis equal to the u s dollar equivalent of fcb the full face_amount of the assumed debt llc1’s basis in the fc however should be limited to the fair_market_value of the fc when acquired and taxpayer’s claimed loss therefore should be disallowed issue sec_6662 of the code imposes a penalty of percent on a portion of an underpayment_of_tax required to be shown on the return the penalty applies to the portion of the underpayment that is attributable to one or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement under chapter normal taxes and surtaxes any substantial overstatement_of_pension_liabilities any substantial_estate_or_gift_tax_valuation_understatement see sec_6662 b for purposes of sec_6662 the term underpayment is defined as the amount by which any_tax imposed exceeds the excess of the sum of the amount shown as the tax by the taxpayer on his return plus amounts not so shown previously assessed or collected without assessment over the amount of rebates made sec_6664 sec_1_6664-2 an understatement is the excess of the amount of the tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return reduced by any rebate sec_6662 generally there is a substantial_understatement_of_income_tax for an individual if the amount of the understatement exceeds the greater of ten percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_6662 provides that the amount of the understatement is reduced by any portion of the understatement attributable to an item if the tax treatment of any item by the taxpayer is or was supported by substantial_authority for such treatment or the facts relevant to the tax treatment of the item were adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer for a taxpayer other than a corporation if an item is attributable to a tax_shelter the understatement can only be reduced by an item that is supported by substantial_authority and if the taxpayer reasonably believed that the treatment of the item was more_likely_than_not the proper treatment for purposes of sec_6662 the term tax_shelter means a partnership or other entity any investment plan or arrangement or any other plan or arrangement if a significant purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax sec_6662 when determining if an understatement exists if there is substantial_authority for the tax treatment of an item the item is treated as if it were shown properly on the return for the tax_year sec_1_6662-4 the substantial_authority standard is an objective standard involving an analysis of the law and application of the law to relevant facts sec_1_6662-4 there is substantial_authority for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority sec_1_6662-4 types of authority include the following internal_revenue_code and other statutory provisions proposed temporary and final regulations revenue rulings and revenue procedures tax_treaties and regulations thereunder court cases congressional intent as reflected in committee reports general explanations of tax legislation prepared by the joint_committee on taxation the blue_book private letter rulings and technical_advice memoranda issued after date actions on decisions and general counsel memoranda issued after date internal_revenue_service information or press releases and notices announcements and other administrative pronouncements published in the internal_revenue_bulletin sec_1_6662-4 in addition a taxpayer can have substantial_authority for a position even if it is supported only by a well-reasoned construction of the applicable statute sec_1 d ii in this case disallowance of the losses from the instant transaction will result in an underpayment further this underpayment is a substantial_understatement because the difference between the amount of tax required to be shown on the taxpayer’s return and the amount of tax which the taxpayer reported on the return is greater than percent of the tax which the taxpayer is required to show on the return because this transaction is a tax_shelter as defined in sec_6662 the amount of the understatement is reduced only if taxpayer satisfies the substantial_authority standard and reasonably believed that the tax treatment of this transaction was more_likely_than_not the proper treatment regardless of whether taxpayer can meet the reasonable belief standard taxpayer fails to satisfy the substantial_authority requirement while counsel’s opinion concludes that the loss deductions were proper none of the cases or other authorities cited therein directly or indirectly address the type of transaction described in this case that is none of the authorities cited by counsel supports giving the taxpayer an adjusted_basis equal to the u s dollar equivalent of fcb in the fca actually acquired and disposed of by the taxpayer in addition notice_2002_21 and the authorities cited therein strongly indicate that taxpayer did not have substantial_authority for its reporting position consequently our office concludes that the taxpayer lacked substantial_authority for the position taken therefore the understatement is not reduced and the accuracy-related_penalty can be imposed under sec_6662 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
